Detailed Action
The present application, filed on 10/16/2020 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 10/16/2020.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities: “the controller is to: in response to” should read, “the controller is: in response to”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10-11, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanez (US 2017/0282970).
Regarding claim 1, Yanez discloses {Figures 1-13} a vehicle {10} comprising: a first wheel {W2} and a second wheel {W4}, the first wheel located on an end of a first axle {16, 60, 62; axle (not shown) [0032]}, the second wheel located on an end of a second axle {22, 100, 102; axle (not shown) [0036]}, the end of the first axle {62} opposite to the end of the second axle {102, Figure 2}; a first suspension {20} coupled to the first wheel {W2}; a second suspension {26} coupled to the second wheel {W4}; and a controller {28} to: drive the first axle in a first direction; drive the second axle in a second direction, the first direction different from the second direction {Figures 7-8; [0109]}; and decrease a first suspension load of the first suspension {20} and a second suspension load of the second suspension {Figures 9-13; [0082, 0087-0088]}. 
Regarding claim 6, Yanez discloses {Figures 2-17} a first motor {56} to drive the first axle {60 [0032]} and a second motor {96} to drive the second axle {100 [0036]}.  
Regarding claim 7, Yanez discloses {Figures 2-17} the first motor {56} and the second motor {96} are electric motors {“electric motor” [0032, 0036]}. 
Regarding claim 8, Yanez discloses {Figures 1-13} the end {62} of the first axle {16, 60; axle (not shown) [0032]} is a first end of the first axle {60}, the end {102} of the second axle {100, axle (not shown) [0036]} is a first end of the second axle {100}, the vehicle further including:- 43 -PATENT 84251466a third wheel {W1} located on a second end of the first axle {Figure 2}, the third wheel {W1} coupled to a third suspension {18}; and a fourth wheel {W3} located on a second end of the second axle {Figure 2}, the fourth wheel {110} coupled to a fourth suspension {24}, the second end of the first axle opposite to the second end of the second axle {Figure 2}.  
Regarding claim 10, Yanez discloses {Figures 1-13} a first motor {56} to drive the first wheel {W2} in the first direction, and a second motor {96} to drive the second wheel {W4} in the second direction [0029].  
Regarding claim 11, Yanez discloses {Figures 1-13; [0110]} a non-transitory computer readable medium comprising instructions {Figure 6} which, when executed, cause at least one processor {28; “processing circuit” [0110]} to: determine whether an indication to perform a tank turn {Figures 7-8} is obtained; and in response to determining the indication to perform the tank turn is obtained:- 44 -PATENT 84251466decrease a first suspension load of a first suspension {20} coupled to a first wheel {W2}; and decrease a second suspension load [0082, 0087-0088] of a second suspension {26} coupled to a second wheel {W4}, the first wheel {W2} located on an end of a first axle {60, 62; axle (not shown) [0032]}, the second wheel {W4} located on an end of a second axle {100, 102}, the end of the first axle {62} opposite to the end of the second axle {102, Figure 2}.
Regarding claim 14, Yanez discloses {Figures 1-13} the instructions {Figure 6}, when executed, cause the at least one processor {28} to:- 45 -PATENT 84251466drive the first wheel {W2} via a first electric motor {56}; and drive the second wheel {W4} via a second electric motor {96}.  
Regarding claim 15, Yanez discloses {Figures 1-13} the instructions {Figure 6}, when executed, cause the at least one processor {28} to: drive the first wheel {W2} in a first direction via a first motor {56}; and drive the second wheel {W4} in a second direction via a second motor {96}, the first direction different from the second direction {“depending on the direction of rotation of the second electronic motor” [0109]}.
Regarding claim 16, Yanez discloses {Figures 1-13} a method comprising: determining whether an indication to perform a tank turn {Figures 7-8} is obtained; and in response to determining the indication to perform the tank turn is obtained {Figure 9}: decreasing a first suspension load of a first suspension {20} coupled to a first wheel {W2}; and decreasing a second suspension load [0082, 0087-0088] of a second suspension {26} coupled to a second wheel {W4}, the first wheel {W2} located on an end of a first axle {60, 62; axle (not shown) [0032]}, the second wheel {W4} located on an end of a second axle {100, 102}, the end of the first axle {62} opposite to the end of the second axle {102, Figure 2}.  
Regarding claim 19, Yanez discloses {Figures 1-13} driving the first wheel {W2} via a first electric motor {56}; and driving the second wheel {W4} via a second electric motor {96}.  
Regarding claim 20, Yanez discloses {Figures 1-13} driving the first wheel {W2} in a first direction via a first motor {56}; and driving the second wheel {W4} in a second direction via a second motor {96}, the first direction different from the second direction {“depending on the direction of rotation of the second electronic motor” [0109]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanez in view of Grimm (US 2015/0115562).
Regarding claim 2, Yanez discloses all the aspects of claim 1. Yanez further discloses that the suspension structures “are conventional vehicle structures, further description is omitted for the sake of brevity.” [0033]. Therefore, Yanez does not explicitly disclose the first suspension includes a first flexible bellow, the second suspension includes a second flexible bellow.  
Grimm teaches {Figures 1-6; [0045-0051} a first suspension {308} includes a first flexible bellow {224, “air spring (not shown)”, “flexible bellows” [0036]}, and a second suspension {310} includes a second flexible bellow {224, “air spring (not shown)” [0036]}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, to be a pneumatic suspension system utilizing air, as taught by Grimm, in order to “transfer a majority of the load from the [axle with decreased air pressure]…thereby preventing high lateral forces to be experienced in the tires” [0003].
Regarding claim 3, Yanez in view of Grimm discloses all the aspects of claim 2. However, Yanez does not explicitly disclose discloses the controller is to decrease the first suspension load and the second suspension load by: indicating to a first pump to remove air from the first flexible bellow; and indicating to a second pump to remove air from the second flexible bellow.  
Grimm teaches {Figures 1-6} the controller {122, 322, 522} is to decrease the first suspension load and the second suspension load by: indicating to a first pump to remove air [0045] from the first flexible bellow {224, “air spring (not shown)”}; and indicating to a second pump to remove air [0048-0049] from the second flexible bellow {224, “air spring (not shown)”}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, to be a pneumatic suspension system utilizing air pump controllers, as taught by Grimm, in order to “transfer a majority of the load from the [axle with decreased air pressure]…thereby preventing high lateral forces to be experienced in the tires” [0003].
Regarding claim 12, Yanez discloses all the aspects of claim 11. However, Yanez does not explicitly disclose the instructions {632}, when executed, cause the at least one processor {612} to decrease the first suspension load and the second suspension load by: indicating to a first pump to remove air from a first flexible bellow of the first suspension; and indicating to a second pump to remove air from the second flexible bellow of the second suspension.  
Grimm teaches {Figures 1-6} instructions {518 [0058]}, when executed, cause the at least one processor {522} is to decrease the first suspension load and the second suspension load by: indicating to a first pump to remove air [0045] from a first flexible bellow {“air spring (not shown)”}; and indicating to a second pump to remove air [0048-0049] from a second flexible bellow {“air spring (not shown)”}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, to be a pneumatic suspension system utilizing air pump controllers, as taught by Grimm, in order to “transfer a majority of the load from the [axle with decreased air pressure]…thereby preventing high lateral forces to be experienced in the tires” [0003].
Regarding claim 17, Yanez discloses all the aspects of claim 16. However, Yanez does not explicitly disclose decreasing the first suspension load and the second suspension load by: indicating to a first pump to remove air from a first flexible bellow of the first suspension; and indicating to a second pump to remove air from the second flexible bellow of the second suspension.  
Grimm teaches {Figures 1-6} instructions {518 [0058]}, when executed, cause the at least one processor {522} is to decrease the first suspension load and the second suspension load by: indicating to a first pump to remove air [0045] from a first flexible bellow {224, “air spring (not shown)”}; and indicating to a second pump to remove air [0048-0049] from a second flexible bellow {224, “air spring (not shown)”}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, to be a pneumatic suspension system utilizing air pump controllers, as taught by Grimm, in order to “transfer a majority of the load from the [axle with decreased air pressure]…thereby preventing high lateral forces to be experienced in the tires” [0003].
Claims 4, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanez in view of Freitag (US 6,312,065), as cited by applicant.
Regarding claim 4, Yanez discloses all the aspects of claim 1. However, Yanez does not explicitly disclose the controller is to decrease the first suspension load and the second suspension load in response to determining that (a) a first brake associated with the first wheel is engaged and (b) a second brake associated with the second wheel is engaged.  
Freitag teaches {Figures 1-2} the controller {24 (26-29)} is to decrease the first suspension load and the second suspension load {Col. 7, lines 38-61} in response to determining that (a) a first brake {11} associated with the first wheel {“left hand front wheel”} is engaged and (b) a second brake {13} associated with the second wheel {“left hand rear wheel”} is engaged.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, to decrease the first and second suspension load in response to determining that a first wheel brake and second wheel brake are engaged in order to generate vehicle performances with two wheels “which would otherwise only be achievable by utilizing all the wheel brakes of the vehicle” {Col. 8, lines 1-8}.
Regarding claim 9, Yanez discloses all the aspects of claim 8. However, Yanez does not explicitly disclose the controller is to: in response to determining (a) a third brake associated with the third wheel is disengaged and (b) a fourth brake associated with the fourth wheel is disengaged, increase a third suspension load of the third suspension and a fourth suspension load of the fourth suspension.  
Freitag teaches {Figures 1-2} the controller {10} is to: in response to determining (a) a third brake {12} associated with the third wheel {“right hand front wheel”} is disengaged and (b) a fourth brake {14} associated with the fourth wheel {“right hand rear wheel”} is disengaged, increase a third suspension load of the third suspension {27} and a fourth suspension load {Col. 7, lines 47-67} of the fourth suspension {29}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, to increase a third and fourth suspension load in response to determining that a third wheel brake and fourth wheel brake are disengaged in order to generate vehicle performances with two wheels “which would otherwise only be achievable by utilizing all the wheel brakes of the vehicle” {Col. 8, lines 1-8}.
Regarding claim 13, Yanez discloses all the aspects of claim 11. However, Yanez does not explicitly disclose the instructions, when executed, cause the at least one processor to: engage a first brake associated with the first wheel; and engage a second brake associated with the second wheel.  
Freitag teaches {Figures 1-2} the instructions {all the inputs shown in Figure 1}, when executed, cause the at least one processor {24} to: engage a first brake {11} associated with the first wheel {“left hand front wheel”}; and engage a second brake {13} associated with the second wheel {“left hand rear wheel”; Col. 7, lines 47-67}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, such that the at least one processer engages a first wheel brake and second wheel brake in response to input data instructions in order to generate vehicle performances with two wheels “which would otherwise only be achievable by utilizing all the wheel brakes of the vehicle” {Col. 8, lines 1-8}.
Regarding claim 18, Yanez discloses all the aspects of claim 11. However, Yanez does not explicitly disclose engaging a first brake associated with the first wheel; and engaging a second brake associated with the second wheel.  
Freitag teaches {Figures 1-2} engaging a first brake {11} associated with the first wheel {“left hand rear wheel”; Col. 7, lines 47-67}; and engaging a second brake {13} associated with the second wheel {“left hand rear wheel”; Col. 7, lines 47-67}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension system, broadly disclosed by Yanez, such that the at least one processer engages a first wheel brake and second wheel brake in response to input data instructions in order to generate vehicle performances with two wheels “which would otherwise only be achievable by utilizing all the wheel brakes of the vehicle” {Col. 8, lines 1-8}.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korsch (US 2020/0148255) teaches systems and methods for providing a vehicle with a front dig mode. Schepmann (US 2020/0247245) teaches an adaptive powertrain control of an electronic vehicle. Seo (US 2021/0370739) teaches a system and method for controlling active suspension of a vehicle. Brammer (US 2021/0347258) teaches a system and method for a differential disconnect electric axle. Han (US 2022/0105775) teaches a system and method for controlling a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614